Exhibit 10.1

LIMITED WAIVER

THIS LIMITED WAIVER (this “Waiver”) is date March 31, 2016, among Southern
Health Corporation of Houston, Inc., a Georgia corporation (“Borrower”), Crown
Healthcare Investments, LLC, a Georgia limited liability company (f/k/a MedCare
South, LLC) (“Crown”), SunLink Health Systems, Inc., an Ohio corporation
(“SunLink” and, together with Crown, “Guarantors”) and Bank SNB, an Oklahoma
banking corporation (successor by conversion to Bank SNB, National Association)
(“Lender”).

PRELIMINARY STATEMENTS

A. Borrower and Lender are parties to the Mortgage Loan Agreement, dated July 5,
2012 (as amended from time to time, the “Loan Agreement”).

B. Capitalized terms used in this Waiver have the meanings given to them in the
Loan Agreement.

C. For the periods ending September 30, 2015 and December 31, 2015 (the
“Specified Periods”) Borrower failed to maintain the Debt Service Coverage Ratio
and the Funded Debt to EBITDA Ratio required by the Loan Agreement, and
additionally Borrower failed to maintain the Fixed Charge Coverage Ratio
required by the Loan Agreement for the period ended December 31, 2015 (the
“Specified Defaults”).

D. Lender has agreed to waive the Specified Defaults, subject to the terms and
conditions of this Waiver.

E. Each of the Guarantors is party to a Guaranty Agreement, dated the date of
the Loan Agreement (each, a “Guaranty Agreement”), pursuant to which such
Guarantor has guaranteed the obligations of Borrower under the Loan Agreement.

F. Each of the Guarantors desires to ratify and reaffirm the Guaranty Agreement
to which it is a party.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows.

1. Waiver.

a. Waiver of Specified Defaults. Subject to the terms and conditions of this
Waiver, Lender hereby waives the Specified Defaults.

b. Limitations. The foregoing waiver is a waiver solely of the Specified
Defaults for the Specified Periods, and is not a waiver of any future default or
any



--------------------------------------------------------------------------------

provision of the Loan Agreement generally. This waiver does not create a course
of dealing. Lender is under no obligation to make any future waiver of any
provision of the Loan Agreement or other Loan Documents.

2. Ratification and Release.

a. Confirmation and Ratification. Borrower and Guarantors confirm and agree that
each pledge, assignment, security interest, lien or other encumbrance made by
Borrower and Guarantors in favor of Lender under any Loan Document is hereby
ratified and confirmed in all respects. Borrower and each Guarantor each
acknowledges and confirms the validity and enforceability of all Loan Documents
to which it is a party. Borrower and each Guarantor represents and warrants to
Lender that such party has no right of offset, defense or counterclaim to the
payment or performance of the Loans or any of its other obligations under any of
the Loan Documents to which it is a party.

b. Release. In consideration of the accommodations granted by Lender in this
Waiver, each Borrower and Guarantor hereby forever waives, releases and
discharges Lender and its successors, assigns, directors, officers, members,
managers, employees, agents, attorneys and other representatives (the “Lender
Parties”), and indemnifies and holds harmless Lender and the Lender Parties
from, any and all claims (including, without limitation, cross-claims,
counterclaims, rights of setoff and recoupment), causes of action, demands,
suits, costs, expenses and damages that it now has or hereafter may have, of
whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity, including all actions
that arise under or relate to the Loan Documents, this Waiver, any document,
instrument or certificate executed in connection with the foregoing, any action
or omission of Lender or any of the Lender Parties in connection with the
foregoing, or any person’s rights or obligations thereunder based in whole or in
part on facts, whether or not known, existing on or prior to the date of this
Waiver. Borrower acknowledges and agrees that all actions of Lender with respect
to the Loan Documents and the transactions contemplated thereby on or prior to
the date of this Waiver have been in good faith and in accordance with the Loan
Documents and applicable law.

3. Representations and Warranties. The Borrower and Guarantors, jointly and
severally, represent and warrant to Lender as follows:

a. No action or proceeding, including, without limitation, a voluntary or
involuntary petition for bankruptcy, has been instituted by or against Borrower
or any Guarantor.

b. Borrower and each Guarantor each has full power and authority to enter into,
execute, deliver, and perform this Waiver, and the foregoing does not violate
any contractual or other obligation by which such person is bound. The
execution, delivery and performance of this Waiver have been authorized by all
requisite organizational action of each such person.



--------------------------------------------------------------------------------

c. This Waiver constitutes the valid and legally binding obligation of Borrower
and each Guarantor, enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance and other laws
affecting creditors’ rights generally and to general equitable principles.

d. The representations and warranties of Borrower and each Guarantor in the Loan
Agreement and the other Loan Documents are true and correct as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such date.

4. Miscellaneous.

a. Effect on Loan Documents. Except as set forth in this Waiver, the Loan
Agreement and the Loan Documents shall not be deemed amended, waived or
otherwise modified by this agreement and shall remain in full force and effect.

b. Fees and Expenses. Borrower shall pay, as and when billed by Lender, all
fees, costs, and expenses (including, without limitation, fees and expenses for
Lender’s legal counsel, and for appraisers, engineering consultants, and
environmental and other consultants) paid or incurred by Lender in connection
with the negotiation of this Waiver, or in connection with the actions
contemplated by this Waiver.

c. Voluntary Agreement. Borrower and each Guarantor jointly and severally
represent and warrant to Lender that (a) Borrower and each Guarantor has had the
opportunity to be represented by legal counsel of their choice and to consult
with such counsel regarding this Waiver, (b) Borrower and each Guarantor are
fully aware of the terms and provisions contained herein and of their effect,
and (c) Borrower and each Guarantor have voluntarily and without coercion or
duress of any kind entered into this Waiver.

d. Integration. This Waiver constitutes the entire agreement concerning the
subject matter hereof, and it supersedes any prior or contemporaneous oral or
written representations, statements, understandings, or agreements concerning
the subject matter of this Waiver.

e. Successors and Assigns. This Waiver shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

f. Governing Law. This Waiver shall be governed by and construed in accordance
with the laws of the State of Oklahoma, without giving effect to the principles
of conflicts of law.

g. Headings. All headings in this Waiver are for convenience only and shall not
be used to interpret any term or provision of this Waiver.

h. Counterparts. This Waiver may be executed in one or more counterparts, each
of which shall constitute an original and all of which taken together shall
constitute one agreement. The parties hereto agree that their electronically
transmitted signatures on this Waiver shall have the same effect as manually
transmitted signatures.



--------------------------------------------------------------------------------

i. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR RELATING TO THIS WAIVER,
ANY LOAN DOCUMENTS OR ANY AMENDMENT, INSTRUMENT, DOCUMENT, OR AGREEMENT
DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), ACTIONS OF ANY OF THE PARTIES HERETO, OR ANY OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS WAIVER OR ANY LOAN DOCUMENTS, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN, OR HAS HAD THE
OPPORTUNITY TO BE, REPRESENTED IN THE SIGNING OF THIS WAIVER AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND
THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. EACH PARTY HERETO
FURTHER ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS THE MEANING OF THIS
WAIVER.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered as of the date first written above.

 

BORROWER:     SOUTHERN HEALTH CORPORATION OF HOUSTON, INC.     By:  

 

    Name:  

 

    Title:  

 

GUARANTORS:     CROWN HEALTHCARE INVESTMENTS, LLC     By:  

 

    Name:  

 

    Title:  

 

    SUNLINK HEALTH SYSTEMS, INC.     By:  

 

    Name:  

 

    Title:  

 

LENDER:     BANK SNB     By:  

 

    Name:  

 

    Title:  

 